Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
                                                                 FILED
                                                              Jan 23 2013, 9:31 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.
                                                                      CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

KIMBERLY A. JACKSON                                  GREGORY F. ZOELLER
Indianapolis, Indiana                                Attorney General of Indiana

                                                     RICHARD C. WEBSTER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JOSHUA C. JACKSON,                                   )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 35A02-1207-CR-589
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                     APPEAL FROM THE HUNTINGTON CIRCUIT COURT
                           The Honorable Thomas M. Hakes, Judge
                               Cause No. 35C01-1112-FB-253


                                          January 23, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                      Case Summary

       Joshua C. Jackson pled guilty to Class B felony robbery and received a fourteen-

year sentence, with four years suspended to probation. As a condition of his probation,

Jackson was ordered to pay $6731.85 in restitution, in a manner to be determined by his

probation officer. On appeal, Jackson contends that the trial court abused its discretion

by failing to identify two mitigating factors and his sentence is inappropriate. Jackson

also argues that the trial court abused its discretion when it ordered him to pay restitution

without sufficient evidence in the record to support the order, failed to inquire into his

ability to pay, and failed to fix the manner of payment. We conclude that the trial court

did not fail to recognize mitigating factors and Jackson’s sentence is not inappropriate.

However, we conclude that the trial court erred by ordering Jackson to pay restitution.

We affirm in part, reverse in part, and remand.

                              Facts and Procedural History

       In November 2011, Jackson and three other men drove to Huntington to rob the

Beacon Credit Union. The men dropped Jackson off at a gas station near the credit union

to serve as a lookout. The men then drove to the credit union. The driver stayed in the

car and the remaining two men went inside. Once inside, one man, who was armed with

a handgun, told a female employee to give him the money from the safe and teller

drawers. After she did so, the men bound her hands and feet with duct tape and fled.

Meanwhile, Jackson had walked to the credit union and was waiting in the car with the

driver. The four men drove to a hotel in Fort Wayne, where they counted and divided the

money they had stolen.


                                             2
        Jackson and the other men were arrested months later, in spring 2012. Jackson

was charged with and pled guilty to one count of Class B felony robbery. At sentencing,

Jackson’s counsel argued that Jackson had accepted responsibility for his actions by

pleading guilty and noted that Jackson had “a very hard upbringing[,] Judge. He grew up

in the inner-city Chicago area.” Tr. p. 8. Counsel also emphasized that the Huntington

robbery was Jackson’s first robbery, though he had committed other robberies in Allen

County at the end of 2011.1 Id. at 8-9. The prosecutor asked the trial court to order

Jackson to pay restitution in the amount of $6731.85, “the amount of money that was not

able to be recovered” by the credit union. Id. at 14.

       In sentencing Jackson, the trial court identified his criminal history as an

aggravating factor:

       Uh, taking out the Allen County matters, there still remains a number of
       matters uh, that constitute the criminal history and I take those into
       consideration as aggravators uh, in this case they go back to July of 2008,
       August 2008, April 2010, uh, August 2010, August 2010, and May 2011.
       Uh, and I use those as aggravators as criminal history.

Id. at 16. The court also recognized Jackson’s guilty plea as a mitigating factor. The

court concluded:

       [I]’m going to use ten years, I’m going to aggravate it with four years,
       which would be fourteen. I’m going to suspend four to probation, which
       would leave ten. That will run consecutive to the Allen County cases . . . .
       Uh, there’ll be restitution of [$6731.85], and that will be joint and several
       with any of the co-defendants.




       1
          At the time of sentencing for the Huntington robbery, Jackson had pled guilty to multiple
robberies in Allen County and was serving his sentence for those crimes. See Tr. p. 4, 9; Appellant’s
App. p. 36.
                                                 3
Id. at 17.   In probation documents, restitution is listed as a condition of Jackson’s

probation, “to be paid at a rate as established by your probation officer[.]” Appellant’s

App. p. 9. Jackson now appeals.

                                 Discussion and Decision

       On appeal, Jackson contends that the trial court abused its discretion by failing to

identify two mitigating factors and his sentence is inappropriate. Jackson also argues that

the trial court abused its discretion by ordering him to pay restitution without sufficient

evidence in the record to support the order, failing to inquire into his ability to pay, and

failing to fix the manner of payment.

                                         I. Sentence

                                    A. Abuse of Discretion

       Jackson first argues that the trial court abused its discretion by failing to identify

two mitigating factors: his difficult childhood and his “minimal role” in the robbery.

Appellant’s Br. p. 7. The finding of mitigating factors is not mandatory and rests within

the discretion of the trial court. Storey v. State, 875 N.E.2d 243, 252 (Ind. Ct. App. 2007)

(citing O’Neill v. State, 719 N.E.2d 1243, 1244 (Ind. 1999)), trans. denied. The trial

court is not obligated to accept a defendant’s arguments as to what constitutes a

mitigating factor.   Id. (citing Gross v. State, 769 N.E.2d 1136, 1140 (Ind. 2002)).

“However, the trial court may ‘not ignore facts in the record that would mitigate an

offense, and a failure to find mitigating circumstances that are clearly supported by the

record may imply that the trial court failed to properly consider them.’” Id. (quoting

Sherwood v. State, 749 N.E.2d 36, 38 (Ind. 2001)).


                                             4
        Our Supreme Court has “consistently held that evidence of a difficult childhood

warrants little, if any, mitigating weight.” Coleman v. State, 741 N.E.2d 697, 700 (Ind.

2000). The presentence investigation report contains a statement by Jackson that he was

mentally, emotionally, and verbally abused by his family during his childhood.

Appellant’s App. p. 40. However, Jackson did not argue that this was a mitigating factor

at his sentencing hearing.2 It is well-established that the trial court cannot be said to

abuse its discretion by failing to consider a mitigating factor that was not raised at

sentencing. Anglemyer v. State, 868 N.E.2d 482, 492 (Ind. 2007), clarified on reh’g; see

also Creekmore v. State, 853 N.E.2d 523, 530 (Ind. Ct. App. 2006) (“[I]f the defendant

fails to advance a mitigating circumstance at sentencing, this court will presume that the

factor is not significant, and the defendant is precluded from advancing it as a mitigating

circumstance for the first time on appeal.”). The trial court did not err by failing to

recognize Jackson’s self-proclaimed difficult childhood as a mitigating factor.

        Jackson also argues that the trial court abused its direction by failing to recognize

his minimal role in the robbery as a mitigating factor. Evidence that the defendant played

a lesser role in the crime may constitute a mitigating circumstance. Sensback v. State,

720 N.E.2d 1160, 1164 (Ind. 1999). But where we have found this to be true, there is

evidence of the defendant’s role in planning or initiating the crime. See id; see also

Widener v. State, 659 N.E.2d 529, 534 (Ind. 1995); Roney v. State, 872 N.E.2d 192, 205

        2
          Jackson argues that he did raise this issue at his sentencing hearing. See Appellant’s Reply Br.
p. 3. But at sentencing, Jackson’s counsel told the court, “Um, he did have a very hard upbringing[,]
Judge. He grew up in the inner-city Chicago area.” Tr. p. 8. That was all that was said about Jackson’s
childhood and did not raise the same argument Jackson makes on appeal—that he had a difficult
childhood due to mental, emotional, and verbal abuse by family members. And to the extent this
information was briefly mentioned in the presentence investigation report, we cannot say that the trial
court erred in failing to recognize Jackson’s abuse claim as a mitigating factor.
                                                    5
(Ind. Ct. App. 2007), trans. denied.              Importantly, Jackson does not argue that the

evidence shows he did not plan or initiate the crime; rather, he argues that “the record

contains no evidence” that he did so. Appellant’s Br. p. 7. But in order to show that the

trial court failed to identify this alleged mitigating factor, Jackson must establish that the

mitigating evidence is both significant and clearly supported by the record. Anglemyer,

868 N.E.2d at 493. Here, Jackson correctly states that there is no evidence pertaining to

his role in initiating or planning the crime—there is no such evidence because Jackson

failed to argue that mitigating factor at sentencing.3 For that reason, we cannot say that

the trial court erred.

                                            B. Appropriateness

        Jackson also argues that his fourteen-year sentence, with four years suspended to

probation, is inappropriate in light of the nature of the offense and his character. He asks

that we revise his sentence to ten years, with four years suspended to probation.

        Although a trial court may have acted within its lawful discretion in imposing a

sentence, Article 7, Sections 4 and 6 of the Indiana Constitution authorize independent

appellate review and revision of sentences through Indiana Appellate Rule 7(B), which

provides that a court “may revise a sentence authorized by statute if, after due

consideration of the trial court’s decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.” Reid

v. State, 876 N.E.2d 1114, 1116 (Ind. 2007) (citing Anglemyer, 868 N.E.2d at 491)).


        3
          To the extent that Jackson argues that his “Motion to Enter a Plea of Guilty” raised the issue of
his minimal role in the robbery and apprised the trial court of his claimed lesser role, this does not change
the fact that there is no evidence regarding Jackson’s role in initiating or planning the Huntington
robbery.
                                                     6
When assessing the nature of the offense and the character of the offender, we may look

to any factors appearing in the record. Stetler v. State, 972 N.E.2d 404, 408 (Ind. Ct.

App. 2012), trans. denied. The defendant has the burden of persuading us that his

sentence is inappropriate. Reid, 876 N.E.2d at 1116 (citing Childress v. State, 848

N.E.2d 1073, 1080 (Ind. 2006)).

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and a myriad of other factors that come to light in a

given case. Id. at 1224. In assessing whether a sentence is inappropriate, appellate courts

may take into account whether a portion of the sentence is ordered suspended or is

otherwise crafted using any of the variety of sentencing tools available to the trial judge.

Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010). These tools include probation,

home detention, placement in a community corrections program, executed time in a

Department of Correction facility, concurrent rather than consecutive sentences, and

restitution/fines. Id.

       The sentencing range for a Class B felony is six to twenty years, with ten years

being the advisory term. Ind. Code § 35-50-2-5. Here, the trial court sentenced Jackson


                                             7
to fourteen years, with four years suspended to probation. This is within the statutory

range.

         As to the nature of Jackson’s crime, Jackson and three other men robbed a credit

union; Jackson served as a lookout at the nearby gas station. During the robbery a female

credit-union employee was threatened with a gun and ordered to hand over the money in

the safe and teller drawers. After she complied, the two men inside the credit union

bound her hands and feet with duct tape. The four men then fled with thousands of

dollars. The nature of the offense is serious.

         As for Jackson’s character, he committed four misdemeanors in Illinois before the

Huntington robbery: reckless conduct and theft in 2008, domestic battery in 2010, and

criminal trespass in 2011. Appellant’s App. p. 37-38. He also violated his bond in 2010

and spent two days in jail for another offense that is not described in the presentence

investigation report.    Id.   Jackson’s criminal conduct escalated in 2011 with the

Huntington robbery, but Jackson did not stop there. In the months after the Huntington

robbery, Jackson committed additional robberies in Allen County. Although the trial

court did not consider these additional robberies, we may do so. Stetler, 972 N.E.2d at

408. Criminal activity that occurs subsequent to the offense for which one is being

sentenced is a proper sentencing consideration. Sauerheber v. State, 698 N.E.2d 796, 806

(Ind. 1998).     Jackson’s quickly escalating criminal behavior and the timing of the

Huntington and Allen County robberies shows Jackson’s predilection for this type of

crime and the significant risk that Jackson will commit another offense. And while we

acknowledge that Jackson pled guilty in this case, this consideration fails to outweigh


                                             8
Jackson’s character. Jackson has not met his burden of demonstrating that his sentence is

inappropriate.

                                              II. Restitution

        Jackson also contends that the trial court abused its discretion by ordering him to

pay restitution without inquiring into his ability to pay and by failing to fix the manner of

payment. In addition, he argues that there is insufficient evidence in the record to support

the restitution order. A restitution order is within the trial court’s discretion, and we will

only review the order for an abuse of that discretion. Rich v. State, 890 N.E.2d 44, 49

(Ind. Ct. App. 2008), trans. denied.

        As a condition of probation, the trial court may order a defendant to:

        [m]ake restitution or reparation to the victim of the crime for damage or
        injury that was sustained by the victim. When restitution or reparation is a
        condition of probation, the court shall fix the amount, which may not
        exceed an amount the person can or will be able to pay, and shall fix the
        manner of performance.

Ind. Code § 35-38-2-2.3(a)(6).           A restitution order must be supported by sufficient

evidence of actual loss sustained by the victim of a crime. Rich, 890 N.E.2d at 49. The

amount of actual loss sustained by a victim is a factual issue that can be determined only

through the presentation of evidence.4 Id.

        There are three problems with the restitution order in this case. First, the record

shows that the trial court made no inquiry into Jackson’s ability to pay restitution, and no


        4
          The State argues that the restitution order was not a condition of Jackson’s probation, and for
that reason, the trial court had no duty to inquire into Jackson’s ability to pay. See Pearson v. State, 883
N.E.2d 770, 773 (Ind. 2008) (no inquiry into ability to pay is required when restitution is part of executed
sentence rather than being a condition of probation). But restitution is an expressly stated condition of
Jackson’s probation in Jackson’s probation documents. See Appellant’s App. p. 9. Thus, the State’s
argument fails.
                                                     9
evidence was offered by Jackson or the State on this issue. Such an inquiry must be

made. I.C. § 35-38-2-2.3(a)(6). Second, the court did not fix the manner of payment—it

left this issue to the probation department to determine. This was error. See McGuire v.

State, 625 N.E.2d 1281, 1282 (Ind. Ct. App. 1993) (trial court’s order that probation

department fix the manner of payment did not comply with statutory requirements).

Third, the only evidence in the record of the credit union’s loss was the prosecutor’s

statement that the amount was $6731.85. There was no supporting evidence in the

presentence investigation report and no statement from the credit union regarding the loss

it suffered. This is insufficient to establish the amount of restitution in this case. See

Smith v. State, 471 N.E.2d 1245, 1248 (Ind. Ct. App. 1984) (holding that unsworn

statement from deputy prosecutor, with no supporting evidence, was insufficient to

establish the amount of restitution), reh’g denied, trans. denied.

       We remand with instructions that the trial court inquire into Jackson’s ability to

pay restitution. If Jackson is able to pay, the trial court should determine, based on

evidence, the amount to be paid and fix the manner of payment.

       Affirmed in part, reversed in part, and remanded.

BAILEY, J., and BROWN, J., concur.




                                             10